Citation Nr: 0732121	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-14 069	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION


The appellant served on active duty for training from 
September 1956 to August 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 20.904 (2007).  

In this case, in a July 2006 decision, the Board determined 
that new and material evidence had not been received to 
reopen the claims of service connection for a psychiatric 
disorder or a seizure disorder.  The appellant appealed the 
Board's decision to the United States Court for Veterans 
Claims (Court).  While the matter was pending before the 
Court, in September 2006, the appellant's attorney and a 
representative of VA's General Counsel filed a Joint Motion 
for Remand.  In an October 2006 Order, the Court granted the 
motion and remanded the matter to the Board for further 
development and readjudication.  In the Joint Motion, but not 
in the specific Order of the Court, the Board's July 2006 
decision was to be vacated.

In light of the Court's October 2006 Order, the July 2006 
Board decision addressing the issues of whether new and 
material evidence had been received to reopen claims of 
entitlement to service connection for a psychiatric disorder 
and a seizure disorder is vacated.  

In a separate decision issued simultaneously to this Vacatur, 
the Board will reconsider the appellant's appeal on a de novo 
basis.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



